Citation Nr: 1510206	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-08 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied entitlement to service connection for PTSD and a nervous condition.  

In April 2011, the Veteran testified during a hearing conducted via videoconference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, in light of Clemons v. Shinseki, the Board has recharacterized the Veteran's claim as a claim for service connection for an acquired psychiatric disorder, claimed as PTSD, as set forth on the title page. 

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in October 2011, March 2013, March 2014 and July 2014 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has attributed his psychiatric disorder to an earthquake that occurred at Fort Richardson, Alaska, on March 27, 1964.  In an October 2008 memorandum, the RO verified that the Veteran was stationed at Fort Richardson near Anchorage, at the time of the March 1964 Anchorage-area earthquake that was the largest earthquake in North America.

Pursuant to remand instructions, the Veteran was afforded a VA examination in December 2011.  The examiner indicated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  However, the examiner did diagnose the Veteran with psychotic disorder (by history).  The examiner did not provide an opinion regarding the etiology of the psychotic disorder, as required by the previous remand.  

A private treatment record dated August 2012 suggests that the Veteran has PTSD due to the Alaskan earthquake.  However, there is no review of the relevant medical history and no specific discussion of the DSM-IV criteria.

The Veteran was afforded an additional VA examination in April 2013.  The examiner did not indicate that the Veteran's records were reviewed, beyond his past treatment records at the VAMC.  The examiner indicated, "The Veteran's physical C-file was not made available to me.  It should be noted that it is not entirely clear if the Veteran's physical C-file needs to be reviewed as contradictory instructions are documented on the examination request form...."  It is unclear as to whether the examiner had access to the Veteran's virtual file.

The Veteran was afforded an additional VA examination in April 2014 and again in September 2014 with a November 2014 addendum, all by the same examiner.  The examiner indicated that the Veteran did not meet the criteria found in the DSM-V for PTSD and diagnosed him with a psychotic disorder.  The examiner indicated that the cause of the Veteran's psychotic disorder could not be determined.  The RO returned the claims file to the examiner, thus the November 2014 addendum; however, the examiner was still unable to respond adequately to the questions posed in the prior remands.

Unfortunately, the VA examination reports are inadequate as there is no opinion concerning a possible nexus between the Veteran's psychotic disorder and service and no indication of whether the Veteran's psychotic disorder manifested within one year of service.  The examiner additionally did not note specific consideration of the August 2012 private opinion as cited in the previous remand.  Thus, the Veteran should be examined by a board of two or more psychiatric examiners for an opinion with specific consideration of the August 2012 private opinion noted in the examination report.   

The Veteran also contends that an additional request for Army Criminal Investigation Division (CID) records should be made to Fort Belvoir due to the request indicating an incorrect name.  However, the AMC requested records for both of the Veteran's names of record.  Thus, an additional request to CID would be futile.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board's remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment from the Nashville VA medical system not already associated with the claims file.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2.  After completing all of the development actions requested above, schedule the Veteran for a VA psychiatric examination by a psychiatrist and/or psychologist other than the examiner who provided the April 2014 opinion. 

The examiner should clearly identify whether the Veteran has current psychiatric disability/ies which are related to service or any incident of service, to include PTSD and/or a psychotic disorder.

The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether a stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  

The examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record to include the August 2012 private opinion.  The examiner must indicate whether it is likely as not (50 percent probability or greater) that any acquired psychiatric disorder, currently manifested or manifested at any time from August 2008 to present, to include paranoid schizophrenia and/or a psychotic disorder, is related to the Veteran's active service or any incident of active service or manifested within one year of active service.  

The examination report should include the complete rationale for all opinions expressed. 

3.  Finally, adjudicate the Veteran's claim on appeal for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

